IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


CHARLES TALBERT,                            : No. 424 EAL 2017
                                            :
                    Petitioner              :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
             v.                             :
                                            :
                                            :
MARK KAPLAN AND ALBERT EINSTEIN             :
MEDICAL CENTER,                             :
                                            :
                    Respondents             :


                                      ORDER



PER CURIAM

      AND NOW, this 14th day of March, 2018, the Petition for Allowance of Appeal and

Motion to Appoint Counsel are DENIED.